DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 puts forth a removable actuator in section (b), line 2. The limitation appears to be an improper double inclusion of an actuator put forth in section (a), line 2.
Claim 1 puts forth a nozzle in section ( c ), line 3. The limitation appears to be an improper double inclusion of a nozzle put forth in section (a), line 2.
Claim 10 recites the limitation, “said nozzle” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Christ (US 7,481,382) with incorporation of Masuzzo (US 2004/0007597) in view of Hansen (US 5,878,964).
Regarding claims 1 and 10, Christ with incorporation of Masuzzo discloses a hand pump sprayer adapted for use with a container (Masuzzo, 2) retaining a viscous substance selected from the group consisting of a high viscous liquid and high viscous gels (Christ, Abstract, lines 1-2) having a viscosity of at least 100 psi (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The presence of the prescribed structure provides for the claimed function) and as to claim 10, a hand pump sprayer adapted for use with a container retaining a viscous substance having a viscosity of at least 100 psi, the hand pump sprayer comprising:
(a)    a piston assembly including a pump sprayer assembly (Masuzzo, Figure 1), a fluid pump (Christ, 5, 4, Masuzzo, 7, 22, 2, 29, Examiner’s Annotated Figure 2), a sprayer cap (Masuzzo, 11), a removable actuator (Christ, 2) and a nozzle (Christ, 1);
(b)    said pump sprayer assembly (Christ, Figure 1) partially located above said container (Masuzzo, 2) retaining said viscous substance, said pump sprayer assembly (Christ, Figure 1) having a removable actuator with a top surface (Christ, Figure 1); 
(c)    said removable actuator (Christ, 2) extending from said top surface downward to a first actuator vertical circumferential wall (Examiner’s Annotated Figure 1) extending inwardly to a nozzle (Christ, 1) (Examiner’s Annotated Figure 1);
(d)    said nozzle (Christ, 1) having six hole openings (Christ, 8) (Christ, Figure 2);
(e)    said six hole openings (Christ, 8) in said nozzle (Christ, 1) having one round centrally located hole opening (Examiner’s Annotated Figure 3) and five circumferential hole openings positioned around the one centrally located hole opening (Christ, Examiner’s Annotated Figure 3, there are greater than 5 holes positioned around the centrally located hole opening).
Christ fails to disclose the circumferential hole openings being trapezoidal.
Applicant discloses that the shape of the holes is not critical (Paragraph 39, The shape of the holes may be any commonly known shape).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christ providing the 5 holes positioned around the centrally located hole opening to be trapezoidal, since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Christ within incorporation of Masuzzo further discloses 
(k)    said pump sprayer assembly (Christ, Figure 1) further including a straw (Masuzzo, 29) that extends from a straw distal end with a distal opening within said container (Masuzzo, 2) retaining the viscous substance and extending to a straw proximal end with said straw proximal end having a straw upper opening retained within an actuator interior vertical circumferential wall in fluid communication with said six hole openings in said nozzle (Examiner’s Annotated Figure 2);
(l) wherein said six hole openings in the respective size, positioning relative to each other, distance from each other, and configuration as defined in elements ( e ) through (j) allow said viscous substance to pass through said size hole openings and form a viscous substance spray when the removable actuator is depressed (The prescribed structure provides for the claimed function, as it is present in the prior art).
However, Christ with incorporation of Masuzzo fails to disclose
(f)    the five outer hole openings having equally sized openings and an equally sized surface area;
(g)    each of the five outer hole openings positioned equidistant away from the one centrally located hole opening;
(h)    the distance between a middle-center location of the centrally located hole opening and a middle-center location of each of the five outer hole openings being between 0.54 mm and 0.60 mm (the same);
(i) each of the five circumferential modified trapezoidal shaped hole openings are spaced apart by 0.57mm (evenly spaced) with a top and bottom radius concentric to the centrally located hole and evenly spaced at 72 degrees in (forming) a circumference around said round centrally located hole opening
(j) the round centrally located hole having a diameter of 0.5mm;
(g)    the one centrally located hole having a surface area for the hole opening equal to each respective surface area of each of the hole openings for each of the respective five outer hole openings;
(h)    the surface area of each of the outer hole openings being 0.196 mm2 and the surface area of the centrally located hole opening being 0.196 mm2;
and
(k)    each outer hole opening positioned an equal distance from each adjacent outer hole opening;
(l)    the distance between each of the five outer hole openings between adjacent outer hole openings being between 0.54 mm and 0.60 mm;
(m)    the central opening having a diameter of 0.5 mm and each of the respective outer five hole openings having a respective diameter of 0.5 mm.
Hansen discloses a nozzle wherein each of the holes in a given configuration are the same size (Column 2, lines 38-39), and are positioned equidistant from one another (Column 2, line 66-Column 3, lines 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christ with incorporation of Masuzzo in view of Green with the disclosures of Hansen providing the five outer hole openings (Christ, 8) to have equally sized openings and an equally sized surface area, the central hole to have the same surface area of the outer holes (Hansen, Column 2, lines 38-39);
the one centrally located hole having a surface area for the hole opening equal to each respective surface area of each of the hole openings for each of the respective five outer hole openings (Hansen, Column 2, lines 38-39);
each of the five outer hole openings are positioned equidistant away from the one centrally located hole opening (Hansen, Column 2, line 66-Column 3, line 4); and
each outer hole opening is positioned an equal distance from each adjacent outer hole opening (Hansen, Column 2, line 66-Column 3, line 4), in order to provide for an efficient and consistently accurate spray, as disclosed by Hansen (Column 1, lines 63-67).
Christ discloses that the holes are sized to maintain strength of the outlet hood (Column 1, lines 44-46). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christ with incorporation of Masuzzo in view of Green and Hansen to include the central opening having a diameter of 0.5 mm and each of the outer five hole openings having a diameter of 0.5 mm, the surface area of each of the outer hole openings being 0.196 mm2 and the surface area of the centrally located hole opening being 0.196 mm2, as claimed, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ See MPEP 2144.05, section II. One having ordinary skill in the art before the effective filing date of the claimed invention would be further motivated to provide for openings of the claimed size, in order to accommodate a desired flow.
Christ discloses that the holes are distanced relatively close, in a manner to maintain the strength of the bottom of the outlet hood. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of the five circumferential modified trapezoidal shaped hole openings are spaced apart by 0.57mm (evenly spaced) with a top and bottom radius concentric to the centrally located hole and evenly spaced at 72 degrees in (forming) a circumference around said round centrally located hole opening, the distance between the centrally located hole opening and each of the five outer hole openings being between 0.54 mm and 0.60 mm (the same); and the distance between each of the five outer hole openings between adjacent outer hole openings being between 0.54 mm and 0.60 mm, as claimed, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ See MPEP 2144.05, section II.

    PNG
    media_image1.png
    494
    629
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    819
    625
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2

    PNG
    media_image3.png
    616
    787
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3
Regarding claim 3, Christ with incorporation of Masuzzo in view of Hansen discloses the hand pump sprayer according to claim 1, further comprising the one centrally located round hole opening having a surface area for the hole opening equal to each respective surface area of each of the circumferential modified trapezoidal shaped hole openings (See above claim 1).
Regarding claim 4, Christ with incorporation of Masuzzo in view of Hansen discloses said pump sprayer assembly (Christ, Figure 1) further including said straw (Masuzzo, 29) that extends from said straw distal end with said distal opening within said container (Masuzzo, 2) retaining the viscous substance and extending to said straw proximal end with said straw proximal end having said straw upper opening retained within said actuator interior vertical circumferential wall (Examiner’s Annotated Figure 2) extending upwardly from said vertical chamber lower elevation to said vertical chamber upper elevation (Examiner’s Annotated Figure 2);
said actuator interior circumferential vertical wall transitions to an actuator interior circumferential horizontal wall at said vertical chamber upper elevation (Examiner’s Annotated Figure 2);
said actuator interior circumferential vertical wall and said interior circumferential horizontal wall integrally connected to form an integrally connected valve (Masuzzo, 5, 6) that encloses an actuator interior chamber (Examiner’s Annotated Figure 2); and
said valve (Masuzzo, 5, 6) allows said viscous substance to pass from said opening in said distal end of said straw, through said straw (Masuzzo, 29), to said straw proximal end to said six hole openings in said nozzle (Masuzzo, Paragraph 16, the valve acts as a check to allow fluid to pass through the straw to the exit).
However, the combination fails to disclose the valve being L-shaped.
It would have been obvious to modify the combination, providing an L-shaped valve, since it has been held shape is a matter of choice which a person of ordinary skill in the art would have found absent persuasive evidence that the claimed configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Christ with incorporation of Masuzzo in view of Hansen discloses the hand pump sprayer in accordance with claim 4, further comprising:
(a) the fluid pump (Christ, 5, 4, Masuzzo, 7, 22, 2, 29, Examiner’s Annotated Figure 2) consists of a piston (Masuzzo, 7) and a spring (Masuzzo, 22) that are housed inside of a cylinder (Masuzzo, 4)
(b) said piston (Masuzzo, 7) located above said spring (Masuzzo, 22) within said pump sprayer assembly (Masuzzo, Figure 1) and 
( c ) said removable actuator (Christ, 2) is located above said pump sprayer assembly (Christ, Figure 1 and Masuzzo, Figure 1).
Regarding claim 7, Christ with incorporation of Masuzzo discloses a hand pump sprayer adapted for use with a container (Masuzzo, 2) retaining a viscous substance selected from the group consisting of a high viscous liquid and high viscous gels (Christ, Abstract, lines 1-2) having a viscosity of at least 100 psi (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The presence of the prescribed structure provides for the claimed function), the hand pump sprayer comprising:
(a)   a nozzle (Christ, 1) having six hole openings (Christ, 8) (Christ, Figure 2);
(b)    said six hole openings (Christ, 8) in said nozzle (Christ, 1) having one round centrally located hole opening (Examiner’s Annotated Figure 3) and five circumferential hole openings positioned around the one centrally located hole opening (Christ, Examiner’s Annotated Figure 3, there are greater than 5 holes positioned around the centrally located hole opening).
Christ fails to disclose the circumferential hole openings being trapezoidal.
Applicant discloses that the shape of the holes is not critical (Paragraph 39, The shape of the holes may be any commonly known shape).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christ providing the 5 holes positioned around the centrally located hole opening to be trapezoidal, since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Christ within incorporation of Masuzzo further discloses 
 (h) wherein said six hole openings in the respective size, positioning relative to each other, distance from each other, and configuration as defined in elements ( b ) through (g) allow said viscous substance to pass through said size hole openings and form a viscous substance spray when the removable actuator is depressed (The prescribed structure provides for the claimed function, as it is present in the prior art).
However, Christ with incorporation of Masuzzo fails to disclose
(c)    the five outer hole openings having equally sized openings and an equally sized surface area;
(d)    each of the five outer hole openings positioned equidistant away from the one centrally located hole opening;
(e)    the distance between a middle-center location of the centrally located hole opening and a middle-center location of each of the five outer hole openings being between 0.54 mm and 0.60 mm;
(f) each of the five circumferential modified trapezoidal shaped hole openings are spaced apart by 0.57mm with a top and bottom radius concentric to the centrally located hole and evenly spaced at 72 degrees around a circumference of said round centrally located hole opening
(g) the round centrally located hole having a diameter of 0.5mm. 
Hansen discloses a nozzle wherein each of the holes in a given configuration are the same size (Column 2, lines 38-39), and are positioned equidistant from one another (Column 2, line 66-Column 3, lines 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christ with incorporation of Masuzzo in view of Green with the disclosures of Hansen providing the holes sized  and arranged as claimed (See above and claim 1), in order to provide for an efficient and consistently accurate spray, as disclosed by Hansen (Column 1, lines 63-67).
Christ discloses that the holes are sized to maintain strength of the outlet hood (Column 1, lines 44-46). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christ with incorporation of Masuzzo in view of Green and Hansen to include the central opening having a diameter of 0.5 mm, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ See MPEP 2144.05, section II. One having ordinary skill in the art before the effective filing date of the claimed invention would be further motivated to provide for openings of the claimed size, in order to accommodate a desired flow.
Christ discloses that the holes are distanced relatively close, in a manner to maintain the strength of the bottom of the outlet hood. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of the five circumferential modified trapezoidal shaped hole openings are spaced apart by 0.57mm with a top and bottom radius concentric to the centrally located hole and evenly spaced at 72 degrees around a circumference around said round centrally located hole opening, the distance between the centrally located hole opening and each of the five outer hole openings being between 0.54 mm and 0.60 mm; and the distance between each of the five outer hole openings between adjacent outer hole openings being between 0.54 mm and 0.60 mm, as claimed, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ See MPEP 2144.05, section II.
Regarding claim 8, Christ with incorporation of Masuzzo in view of Hansen discloses the hand pump sprayer in accordance with claim 7, further comprising said viscous substance is selected from the group comprising: is a viscous liquid and viscous gel (Abstract, lines 1-2).
Regarding claim 11, Christ with incorporation of Masuzzo in view of Hansen discloses the hand pump sprayer in accordance with claim 10, further comprising said viscous substance is selected from the group comprising: is a viscous liquid and viscous gel (Abstract, lines 1-2).
Regarding claim 13, Christ with incorporation of Masuzzo in view of Hansen discloses the hand pump sprayer in accordance with claim 10, further comprising: each of the five circumference hole openings is round (Figure 2).
Claims 2, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christ (US 7,481,382) with incorporation of Masuzzo (US 2004/0007597) in view of Hansen (US 5,878,964) and Gerrish (US 2008/0302827).
Regarding claim 2, Christ with incorporation of Masuzzo in view of Hansen discloses the hand pump sprayer in accordance with claim 1, but fails to disclose the viscous liquid and viscous gel being selected from the group consisting of hand sanitizer, pain relieving spray, sunscreen and cooking oil.
Gerrish discloses a spray device wherein a viscous liquid is a pain relieving spray (Paragraph 17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christ with the disclosures of Gerrish, providing pain relieving spray as the viscous liquid, as the configurations were known in the art, and the modification would have yielded predictable results, including a device that may be used for spraying pain reliever in a system where the function of the sprayed substance is not a critical element.
Regarding claim 6, Christ with incorporation of Masuzzo in view of Hansen and Gerrish discloses a hand pump sprayer having a viscous substance container retaining a viscous substance having a viscosity of 100psi to 1000psi, the hand pump sprayer including an apparatus to pump the viscous substance out of the viscous substance container through a nozzle, the nozzle comprising: hand sanitizer, pain relieving spray, sunscreen and cooking oil (See above claims 1 and 2).
Regarding claim 9, Christ with incorporation of Masuzzo in view of Hansen and Gerrish discloses the hand pump sprayer in accordance with claim 8, further comprising: said viscous substance is selected from the group consisting of hand sanitizer, pain relieving spray, sunscreen and cooking oil (See above claim 2) 
Regarding claim 12, Christ with incorporation of Masuzzo in view of Hansen and Gerrish discloses the hand pump sprayer in accordance with claim 11, further comprising: said viscous substance is selected from the group consisting of hand sanitizer, pain relieving spray, sunscreen and cooking oil (See above claim 2) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571) 270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752